Citation Nr: 0805424	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-34 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right ankle.

2.  Entitlement to service connection for a disability of the 
low back.

3.  Entitlement to service connection for a left knee 
condition.

4.  Entitlement to service connection for a sinus condition.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1998 to 
September 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision by the RO.

The veteran testified at a hearing held at the RO during 
February 2006 before a decision review officer.

By a May 2006 decision, the RO resolved three issues that had 
been developed for this appeal with a grant of service 
connection for right foot Lisfranc's injury with degenerative 
changes, and for tinea pedis and calluses on both feet.


FINDING OF FACT

There is no evidence that the veteran has a current right 
ankle disability, a low back disability, a left knee 
disability, or a sinus disability.


CONCLUSION OF LAW

A right ankle condition, a low back condition, a left knee 
condition, and a sinus condition were not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1101, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  


In connection with the veteran's initial claims of service 
connection, VCAA notice letters were sent in October and 
November 2003, prior to the RO's June 2004 decision.  Those 
letters informed the veteran of the evidence necessary to 
establish service connection.  He was notified of his and 
VA's respective duties for obtaining evidence.  He was asked 
to send information describing additional evidence for VA to 
obtain, and to send any private treatment records that he 
had.  In a March 2006 letter to the veteran, the RO 
additionally informed him of the criteria for establishing a 
rating and an effective date in connection with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claims for service 
connection, some of the required notice was not provided to 
the veteran until after the RO entered its June 2004 decision 
on his claims. 
 
Nevertheless, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 2006 
notice was followed by readjudication of the claims in a May 
2006 supplemental statement of the case. The veteran has been 
afforded ample opportunity to respond to the notice, to 
submit evidence and argument, and to otherwise participate 
effectively in the processing of this appeal.  As the purpose 
of the notice requirement has been satisfied, no further 
corrective action is necessary.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA examination 
relating to his claims of service connection during January 
and June 2004.  The veteran has not identified and/or 
provided releases for any other relevant evidence that exists 
and can be procured.  Therefore, no further development 
action is warranted.

II.  The Merits of the Veteran's Claims

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  The existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), 
cert. denied, 526 U.S. 1144 (1999); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).

Review of the veteran's service medical records shows that, 
at the time of his enlistment examination in April 1998, he 
had been in a motor vehicle accident in October 1996 which 
required wearing a back brace for two weeks, and two months 
of chiropractic treatment.  An April 1998 letter from the 
veteran's chiropractor stated he was not disabled.  During 
May 1999 the veteran reported left knee pain for the past 
four days.  He denied any traumatic injury.  Left iliotibial 
band syndrome was diagnosed.  The veteran was also seen for 
nasal congestion (in conjunction with a variety of complaints 
such as chills, etc.) several times in 1998, 1999, and in 
January 2001.  In each situation, the veteran's complaints 
were attributed to viral syndrome, upper respiratory 
infection, or bronchitis.   In April 2002 he was seen for a 
complained of right ankle injury from playing basketball, and 
diagnosed with right forefoot sprain.  At his July 2002 
separation examination, the veteran complained that his back 
bothered him; the examiner wrote that he had lower back pain 
when waking up or with extended use.  Occasional knee pain 
was also mentioned.  

The record shows that, since leaving service in September 
2002, the veteran was employed by the Transportation Security 
Administration as an airport screener, and since July 2003 he 
has been employed as a corrections officer.  He reported to a 
VA examiner in January 2004 that he had not sought medical 
care for any of his complained of conditions; that he had 
passed medical examinations in connection with each job; and 
that his health was good.  He denied any constitutional 
symptoms.  He used no medications; did not use assistive 
devices, and he has had no physical therapy. 

As further discussed below, the Board finds that the evidence 
does not show that the veteran has a current disability of 
the right ankle, low back, and left knee, nor does he have 
chronic or recurrent symptoms of sinusitis.

As noted above, by a May 2006 RO decision, the veteran has 
been service connected for right foot Lisfranc's injury with 
degenerative changes.  He testified in February 2006 that he 
sustained this injury, a stress fracture that was only 
discovered by a bone scan ordered by his private physician, 
while playing basketball in service.  At the February 2006 
hearing, the veteran testified that the problem had turned 
out to be essentially with his right foot, and not with his 
right ankle.  He was provided a VA examination in connection 
with his claims in January 2004.  The examiner found that, 
although there was evidence of treatment for a forefoot 
strain in service during April 2002, there was no current 
disability of the right ankle.  Range of motion was normal, 
and an x-ray was negative for fracture or dislocation.  
Another x-ray in December 2004 showed, in pertinent part, no 
specific bone injury and/or disease of the right ankle.  

At the January 2004 examination the veteran reported 
experiencing low back stiffness associated with a sharp pain 
with extreme range of motion, and some discomfort after 
playing basketball for 60 to 90 minutes.  He usually treated 
his back with a hot shower, soaking in the tub, and rest, 
which would usually alleviate the stiffness after about two 
hours.  He did not use ice, analgesic rubs, or medication.  
He said that it did not limit him at work because he sat most 
of the time.  His discomfort occurred about two to three 
times a month after increased activity.  The pain was 8 to 9 
on a scale of 1 to 10.  He did not recall any specific injury 
to his back, but believed his back aches were due to 
repetitive lifting in service.  The examiner observed that 
the veteran had full range of motion in his cervical and 
lumbar spine.  An x-ray of the lumbar spine was within normal 
limits.  The heights of the vertebral bodies and the disc 
spaces were maintained; the pedicles were intact; there was a 
minimal right-sided convexity.

At the January 2004 examination and the February 2006 
hearing, the veteran reported that he had injured his left 
knee while jumping from a truck in service more than one 
time.  He experienced occasional stiffness, swelling, and 
lock-up about twice a month, not necessarily related to 
activity.  He treated it with a hot shower or warm soak and 
relaxation.  He took no medications.  He denied any 
difficulty in ascending or descending stairs.  An x-ray of 
the left knee showed normal alignment of the joint spaces.  
The examiner noted that there was documentation in the SMRs 
of evaluation of left knee pain during 1999; there was no 
edema, erythema or ecchymosis.

The examiner observed that the veteran was able to perform 
full range of motion of the cervical and lumbar spine, 
shoulders, elbows, wrists and hands, as well as in the hips, 
knees, ankles, and feet.  He was able to run in place, walk 
on heels and toes, and do squats.  Passive range of motion 
found no crepitus of the right elbow or either knee.  The 
McMurray's and drawer test were negative for the knees.  
Strength was 5/5 bilaterally, and there was no evidence of 
joint warmth, deformity, or swelling.  There was no 
tenderness with palpation of any joint.

The examiner's diagnosis was that the veteran was essentially 
healthy with a normal physical examination.  There was a 
history of medical treatment for musculoskeletal conditions 
while in the military with subjective complaints of pain with 
overuse, but without limitation of range of motion or ability 
[sic] to perform work.

The Board notes that the veteran has presented no evidence of 
continuing sinus problems, and the occasional bouts that 
occurred in service were diagnosed as due to viral syndrome.  
The record shows that the veteran is still in his 20s, 
healthy, fit, and involved in athletics.  Although he 
experiences occasional pain with strenuous activity, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Based on the foregoing the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
of service connection because it shows no disability of the 
right ankle, lower back, left knee, or the sinuses.


ORDER

Service connection for a right ankle condition, a low back 
condition, a left knee condition, and sinusitis is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


